UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date Of Report (Date Of Earliest Event Reported):February 29,2012 Silverstar Mining Corp. (Exact Name of Registrant as Specified in its Charter) Commission File Number: 333-140299 Nevada 98-0425627 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification No.) 2500 Plaza 5 25th Floor Harborside Financial Center Jersey City, NJ 07311 (Address of Principal Executive Offices, Including Zip Code) (917)531-2856 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Section 5- Corporate Governance and Management Item 5.03.Amendment to Articles of Incorporation or Bylaws; Change in fiscal year. On February 29, 2011the Company filed a Certificate ofAmendment to the Company’s Articles ofIncorporation (the “Certificate”) with the Nevada Secretary of State.The purpose of the filing was to increase the number of authorized shares from 225,000 to225,000,000 shares of common stock $0.001 par value. Item 9.02 Financial Statements and Exhibits. Exhibit 3.1 :Certificate of Amendment Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Silverstar Mining Corp. Date: March 2, 2012 By: /S/ Neil Kleinman Name: Neil Kleinman Title: Chief Executive Officer
